 1 Whitney, Thompson & Jeffcoach LLP
   Mandy L. Jeffcoach, #232313
 2   mjeffcoach@wtjlaw.com
   8050 N. Palm Avenue, Suite 110
 3 Fresno, California 93711
   Telephone:     (559) 753-2550
 4 Facsimile:     (559) 753-2560

 5
   Attorneys for ARROW CAPITAL SOLUTIONS,
 6 INC., a Texas corporation

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10

11
   TULARE GOLF COURSE, LLC, a California                  Case No. 1:21-CV-00505-NONE-SKO
12 Limited Liability Company,
                                                          ORDER CONTINUING DATE TO FILE
13                   Plaintiff,                           RESPONSIVE PLEADINGS TO ALLOW
                                                          FOR SETTLEMENT DISCUSSIONS
14           v.
                                                          (Doc. 13)
15 VANTAGE TAG, INC., a Canadian business
   entity of unknown form; ARROW CAPITAL
16 SOLUTIONS, INC., a Texas corporation; and
   DOES 1 through 10, inclusive,
17
                  Defendant.
18

19
             Currently before the Court is a stipulation to extend the time for Defendant ARROW
20
     CAPITAL SOLUTIONS, INC. (“Defendant”) to respond to the complaint to allow the parties the
21
     opportunity to explore settlement opportunities. (Doc. 13.)
22
             Based upon the parties’ consent to the amended deadlines as well as the limited extension
23
     sought, and in the interest of justice, the Court finds that the parties’ request is warranted, and no
24
     prejudice will result.
25
     ///
26
     ///
27
     ///
28

            ORDER CONTINUING DATE TO FILE RESPONSIVE PLEADINGS TO ALLOW SETTLEMENT
                                          DISCUSSIONS
 1          Accordingly, IT IS HEREBY ORDERED that Defendant ARROW CAPITAL

 2 SOLUTIONS, INC. shall file and serve its response to the complaint on or before June 4, 2021.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     May 24, 2021                                   /s/   Sheila K. Oberto           .
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
        ORDER CONTINUING DATE TO FILE RESPONSIVE PLEADINGS TO ALLOW FOR SETTLEMENT
                                        DISCUSSIONS
